DETAILED ACTION
This action is in response to the applicant’s amendment filed on 03 December 2020. Claims 11-23 and 25-27 are pending and examined. Claims 11, 15, 19 and 23 are currently amended. Claims 1-10 and 24 are cancelled.   
Response to Amendment
The Amendment filed 03 December 2020 has been entered. Claims 11-23 and 25-27 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03 December 2020, with regard to the rejections of independent claims 11, 19 and 23 under 35 USC 103 have been fully considered. 
Applicant submits that the prior arts fail to disclose, teach or suggest the features of “d) determining an air conditioning requirement based on a comparison between the predicted vehicle temperature and the desired temperature state...e) customizing the air conditioning requirement based on a weighting of comfort and a weighting of energy efficiency provided by a user” but did not provide any effective arguments related to “d) determining an air conditioning requirement based on a comparison between the predicted vehicle temperature and the desired temperature state...”, therefore the rejection for “d) determining an air conditioning requirement based on a comparison between the predicted vehicle temperature and the desired temperature state...” was maintained. Applicant’s argument for “e) customizing the air conditioning requirement based on a weighting of comfort and a weighting of energy efficiency provided by a 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-21, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki (US20130079978, hereinafter Uyeki), in view of Kojima (US20080073057, hereinafter Kojima), further in view of Rosenbaum (US20080179040, hereinafter Rosenbaum) and furthest in view of Federico (US20130274968, hereinafter Federico).
As to Claims 11, 19 and 23, Uyeki teaches a method of controlling and operating air conditioning components of a motor vehicle comprising: 
a) determining a predicted vehicle temperature (Uyeki, para 0026-0027 teaches predicted vehicle temperature; also see para 0030, para 0047); 
b) determining an expected air conditioning time of the motor vehicle (Uyeki, para 0027 teaches determining a time to initiate preconditioning the vehicle; also see para 0025, tracking server predicting starting time and providing it to preconditioning unit); 
c) specifying a desired temperature state (Uyeki, para 0027 teaches user desired cabin condition; para 0028, lines 1-4 from the bottom teaches user’s settings; also see para 0048); 
d) determining an air conditioning requirement based on a comparison between the predicted vehicle temperature and the desired temperature state (Uyeki, para 0044 teaches the strategy determined by the strategy module for preconditioning the vehicle by considering the desired temperature and predicted temperature of the vehicle; also see para 0027); and 
f) driving at least one air conditioning component according to the air conditioning requirement prior to the expected air conditioning time with a control target of reaching the desired temperature state at the beginning of the expected air conditioning time (Uyeki, para 0028 teaches running the climate control system (e.g. HVAC) to precondition vehicle to a user’s settings at preconditioning time, also see para 0023, para 0041, lines 1-4),
wherein the steps a) - d) are performed in a stationary server (Uyeki, para 0027 and para 0047 teach step a) implemented by preconditioning unit; para 0025 teaches step b) implemented by preconditioning unit; para 0041, lines 1-4 and para 0048 teach step c) implemented by preconditioning unit; para 0044 teaches step d) implemented by preconditioning unit; para 0025 teaches steps a)-d) are implemented while the vehicle is being charged before beginning a new trip; also see Fig. 2) and the air conditioning requirement is transmitted from the stationary server to the motor vehicle (Uyeki, para 0050 teaches transmitting the requirement),
Uyeki does not explicitly teach a stationary server separate from the motor vehicle.
However, in the same field of endeavor, Kojima teaches a stationary server separate from the motor vehicle (Kojima, para 0163-0164 teaches a server separate from the vehicle that controls the air conditioner in the vehicle). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Uyeki include a stationary server separate from the motor vehicle as taught by Kojima so as execute the air conditioner Kojima, para 0033).
Uyeki modified by Kojima does not explicitly teach wherein a two-step driving is performed in which in a first phase an air conditioning component of a vehicle component is concerned, and in a later phase an air conditioning component which does climate control of the interior of the vehicle is concerned.
However, in the same field of endeavor, Rosenbaum teaches wherein a two-step driving is performed in which in a first phase an air conditioning component of a vehicle component is concerned, and in a later phase an air conditioning component which does climate control of the interior of the vehicle is concerned (Rosenbaum, para 0016 teaches heating or cooling the battery and then heating or cooling the interior of the car).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Uyeki and modified by Kojima to heat/cool the battery then heat/cool the interior of the car since both references relate to temperature control for vehicles as taught by Rosenbaum to assist with better fuel economy, longer driving range, and safer vehicle operation (Rosenbaum, para 0009).
Uyeki modified by Kojima and Rosenbaum does not teach customizing the air conditioning requirement based on a weighting of comfort and a weighting of energy efficiency provided by a user. 
However, in the same field of endeavor, Federico teaches customizing the air conditioning requirement based on a weighting of comfort and a weighting of energy efficiency provided by a user (Federico, abstract teaches “an interior comfort control system that allows a driver and/or passenger of an electric vehicle to balance between driving range for the vehicle and interior comfort…”, i.e. customizing air conditioning based on a weighting of comfort and a weighting of energy efficiency; para 0040 teaches a process for allowing a driver to balance between driving range and comfort, the system includes off-mode, normal-mode and Eco-mode; para 0041 teaches the driver and/or passenger selecting operation mode, e.g. Eco-mode or normal mode, and the selection resulting in an air temperature change rate to reach desired temperature and the driving range can be reduced or increased; also para 0022-0023 teaches selecting Eco-mode to allow the air conditioner changing temperature at a slower rate than the Normal-mode, and Eco-mode consumes less power, i.e. better energy efficiency).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Uyeki and modified by Kojima and Rosenbaum to include customizing the air conditioning requirement based on a weighting of comfort and a weighting of energy efficiency provided by a user as taught by Federico to obtain an optimum driving range-interior comfort combination. (Federico, para 0004).
As to Claim 12, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method of claim 11. 
Rosenbaum further teaches wherein the vehicle component is a battery (Rosenbaum, para 0016 teaches heating/cooling the battery).
As to Claim 13 and 27, Uyeki in view of Kojima, Rosenbaum and Federico teaches the methods of claims 11 and 12.
Uyeki further teaches wherein the step of driving at least one air conditioning component according to the air conditioning requirement is executed in a controller of the motor vehicle (Uyeki, para 0051, lines 1-3 from bottom).
As to Claims 14 and 26, Uyeki in view of Kojima, Rosenbaum and Federico teaches the methods of claims 13 and 23.
Uyeki further teaches wherein determining the predicted vehicle temperature comprises: determining predicted precipitation data, temperature data or humidity data from a weather report of a weather service or sensors selected from the group consisting of a motor vehicle side temperature sensor, a humidity sensor, a light sensor, or a camera on a side of the vehicle, an image of which is evaluated to detect precipitation (Uyeki, para 0031 teaches a weather service with weather information, e.g., temperature data, humidity data, precipitation data).
As to Claim 15, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method according to claim 11. 
Uyeki further teaches wherein for the step b) the expected air conditioning time is received from a user device and/or from a calendar application program of a user device, the expected air conditioning time is derived from historical detected air conditioning times of the motor vehicle, the expected air conditioning time is derived from a planned future route received from the user device, or the air conditioning time is determined linked to a user as a personalized air conditioning time (Uyeki, para 0030 teaches the starting time of the air conditioning is derived from historical data).
As to Claim 16, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method according to claim 11.
Uyeki further teaches wherein for the step b) the expected air conditioning time refers to the use of the motor vehicle or refers to the use of an internal combustion engine in the motor Uyeki, para 0026 teaches the air conditioning time refers to the use of the motor vehicle).
As to Claim 17, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method according to claim 11. 
Uyeki further teaches wherein the step c) comprises: transmitting the desired temperature state by a user device or by a central server to the motor vehicle or inputting the desired temperature state to a user interface of the vehicle (Uyeki, para 0040 and para 0041 teach inputting the desired temperature state to a user interface), wherein the desired temperature state is represented by: a desired interior temperature, a target traction battery temperature, a target engine temperature, a heated steering wheel, a heated vehicle seat, a defrosted rear windscreen, or a defrosted front windscreen (Uyeki, para 0040 teaches user’s preference include defrosting windows; para 0055 teaches user preferences include cabin temperature and defrosting windows).
As to Claims 18 and 20, Uyeki in view of Kojima, Rosenbaum and Federico teaches the methods according to claims 11 and 19. 
Uyeki further teaches wherein step e) comprises: controlling a mechanical or electrical air conditioning compressor, an interior heater, a battery heater, a heater, a seat heater, a window heater, a steering wheel heater or an IR radiator (Uyeki, para 0023, lines 1-7 from bottom teaches heating, venting and air conditioning system and defrosting system; para 0055 teaches defroster which is a heater).
As to Claim 21, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method according to claim 20.
Uyeki, para 0024 teaches preconditioning while the vehicle is being charged at a charging station and the charging station provides electric energy for the preconditioning).
As to Claim 25, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method of claim 23.
Uyeki further teaches wherein the operating the at least one climate control component and performing climate control of a vehicle battery is executed in a controller of the motor vehicle (Uyeki, para 0051, lines 1-3 from bottom).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Uyeki in view of Kojima, Rosenbaum and Federico as applied to Claim 19, further in view of Makoto (US7055340, hereinafter Makoto).
As to Claim 22, Uyeki in view of Kojima, Rosenbaum and Federico teaches the method according to claim 19.
Uyeki does not explicitly teach wherein the desired temperature state is transferred to the user's vehicle from an application program on a smartphone.
However, in the same field of endeavor, Makoto teaches above limitations (Makoto, col 5, lines 46-59 teaches set desired temperature in the cabin using mobile device; col 3, lines 4-5 teaches the mobile device is a cellular phone).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Uyeki and modified by Makoto, col 1, lines 45-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HONGYE LIANG/Examiner, Art Unit 3667     

/YUEN WONG/Primary Examiner, Art Unit 3667